Citation Nr: 0209903	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to December 
1946.  This matter comes to the Board of Veterans' Appeals 
(the Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied entitlement to service connection for 
bilateral hearing loss.  The veteran perfected an appeal of 
that decision.

The Board notes that in his July 2000 substantive appeal the 
veteran requested a hearing before the Board at the RO.  In 
February 2002, however, he indicated that he did not want any 
type of hearing. 


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record indicates that the veteran's bilateral hearing loss is 
not related to an in-service disease or injury.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his bilateral hearing loss, which 
was initially documented in July 1989, was caused by him 
having been beaten on the head during a fistfight while in 
service in 1946.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of that issue.

The VCAA


The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of entitlement to service 
connection for hearing loss has proceeded in accordance with 
the provisions of the law and regulations.


The former well grounded claim requirement

The RO initially denied the veteran's claim of entitlement to 
service connection for hearing loss by finding that the claim 
was not well grounded.  See the June 2000 statement of the 
case (SOC).  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In a January 2002 supplemental statement of the case (SSOC), 
the RO denied service connection for hearing loss based on 
the substantive merits of the claim.  Thus, any deficiencies 
contained in the original SOC have been rectified.  The Board 
will apply the current standard of review in evaluating the 
veteran's claim below.

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.159]; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 1999 and March 2001, and 
instructed him to submit the evidence or to provide 
authorizations for the release of medical records so that VA 
could obtain the evidence on his behalf.  The RO provided the 
veteran a statement of the case in June 2000 and a 
supplemental statement of the case in January 2002.  In those 
documents the RO informed the veteran of the regulatory 
requirements for establishing service connection, and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  The 
January 2002 SSOC provided specific, detailed information 
concerning the VCAA.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.




Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [to be codified at 38 C.F.R. 
§ 3.159].  

The RO has obtained the veteran's service medical records, 
which were associated with his VA claims file in 1948, and 
the VA and private treatment records he identified.  

In a claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); Duty to Assist, 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.159].  The veteran in this case has not been 
provided a VA audiometric examination, nor has a medical 
opinion been obtained regarding the etiology of his hearing 
loss.  The private and VA treatment records that have been 
obtained clearly establish that he has a hearing loss 
disability.  The issue to be determined is whether that 
hearing loss is related to an in-service disease or injury.

The VA and private treatment records document the veteran's 
allegations regarding the cause of his hearing loss, which he 
attributes to a head injury in service.  Given the absence of 
any reference to a head injury in the available service 
medical records, the normal hearing shown on separation from 
service, and the absence of any documentation of a hearing 
loss prior to July 1989, any current medical opinion 
regarding etiology could not be based on the review of 
contemporaneous, objective medical evidence.

A medical opinion that is based on the veteran's reported 
history is of no probative value.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  In the absence of objective evidence 
of a head injury during service, obtaining a nexus opinion 
from a physician would be a useless exercise.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  Because 
any current medical opinion would be of no probative value, 
the Board finds that a medical examination or opinion is not 
required prior to considering the substantive merits of the 
veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1991) [strict adherence to procedural rules is not required 
if no benefit would flow to the veteran].  

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

Analysis

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA and private medical records indicate that the veteran 
currently has a hearing loss disability as defined in 
38 C.F.R. § 3.385.  His claim is, therefore, supported by a 
current medical diagnosis of disability.  Hickson element (1) 
is therefore satisfied.  For reasons explained immediately 
below, the Board further finds, however, that the probative 
evidence shows that he did not incur a head injury in 
service, and that the currently diagnosed hearing loss is not 
related to service.  Hickson elements (2) and (3) have 
accordingly not been met.

The veteran has stated that in approximately December 1946 he 
was involved in a fistfight, during which he was beaten about 
the head.  He submitted a lay statement from an individual 
who purportedly witnessed this fight; that individual was not 
able to remember the details of the incident.  The veteran 
claims that his hearing loss occurred as a result of that 
head injury.  Although the veteran is competent to provide 
evidence of observable symptoms and events, including a 
fistfight, he is not competent to provide evidence of a 
medical diagnosis or to relate that diagnosis to a given 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(2) ["competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience].  His statements are not, 
therefore, probative of whether a hearing loss occurred in 
service, or whether the current hearing loss was caused by 
the fistfight.  See Voerth v. West, 13 Vet. App. 118 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

The veteran also asserts that he was recalled to active duty 
in 1951, but was found unsuitable for service due to the 
hearing loss.  The available service medical records, which 
consist of the report of his December 1946 separation 
examination, show that his hearing was within normal limits 
when he separated from service and that he had incurred no 
injuries during service.  He was separated after only nine 
months of service due to inadaptability.  His discharge 
certificate indicates that he was not eligible for 
enlistment, re-enlistment, or induction, apparently due to 
his lack of adaptability and ineptness and not due to any 
physical impairment.  There is no evidence that he was 
recalled to active duty in 1951, and under the circumstances 
here presented, it stretches credulity to the breaking point 
to believe that the military would discharge the veteran for 
inaptitude after service less than one year in 1946 and then 
attempt to recall him to active duty in 1951.  For these 
reasons the Board finds that the veteran's assertion of 
having been rejected from service in 1951 due to a hearing 
loss is not credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) [the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence].

The veteran was asked to submit evidence showing that he had 
a hearing loss since his separation from service.  The 
evidence he submitted shows that a hearing loss was initially 
documented in July 1989.  Although the report of a May 1999 
private audiometric examination indicates that the cause of 
the hearing loss was "in the military," that conclusion was 
apparently based on the veteran's reported history.  The 
report does not indicate that any prior medical records were 
reviewed and the examiner made no effort to explain the gap 
of many decades between the alleged injury in service and the 
onset of hearing loss.  The May 1999 audiometric report 
indicates that the veteran had been wearing hearing aids for 
15 years, which would indicate that the hearing aids were 
obtained more than 35 years following his separation from 
service.

In conjunction with a September 1999 VA audiometric 
examination the veteran stated that he had had a hearing loss 
since 1947, and the audiologist noted that the veteran 
subjectively related the hearing loss to an assault that 
occurred in service.  The veteran also reported having had 
ear surgery in 1969.  Similar reports from the veteran were 
recorded during a November 1999 otolaryngology examination.  
Because those notations referred only to history reported by 
the veteran, and do not reflect an objective medical opinion 
based on clinical findings, they are not probative of a nexus 
to service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence of a 
nexus to service].  See also Godfrey, Swann and Reonal, all 
supra.

In summary, the more probative evidence, consisting of his 
service medical records, indicates that the veteran did not 
incur a related injury in service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  In addition, the probative evidence shows that the 
currently diagnosed hearing loss is not related to service, 
in that a hearing loss was not documented until more than 
40 years following his separation from service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000) [the absence of evidence of complaint or treatment 
for the claimed disorder for many years following service is 
evidence that the disorder was not incurred in service]).  
Based on the medical and other evidence of record, the Board 
finds, therefore, that the bilateral hearing loss was not 
incurred in service, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

